Citation Nr: 0632965	
Decision Date: 10/24/06    Archive Date: 10/31/06

DOCKET NO.  03-30 428	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to an increased rating for status-post non-
displaced avulsion fracture of the patella of the left knee, 
currently evaluated as 10 percent disabling.

2.  Entitlement to an initial evaluation in excess of 10 
percent for Pellegrini-Stieda disease of the right knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel




INTRODUCTION

The veteran had active military service from November 1985 to 
August 1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  During the appeal, in a January 2005 
rating decision, after a transfer of jurisdiction to the 
Milwaukee RO, the rating for the veteran's right knee 
disability was increased from zero percent (non-compensable) 
to 10 percent disabling, effective from the original award of 
service connection.  In December 2005, the Board remanded the 
veteran's claims to the RO for additional development.  The 
case has been returned to the Board for appellate review.


FINDINGS OF FACT

1.  The veteran's service-connected left knee disability is 
manifested by symptoms of pain, tenderness, and crepitus; 
flexion is to no worse than 65 degrees with full extension.

2.  Since the award of service connection, the veteran's 
right knee disability has been manifested by pain, resulting 
in flexion to no worse than 75 degrees and full extension.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
status-post non-displaced avulsion fracture of the patella of 
the left knee have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.40, 4.45, 
4.71, 4.71a, Diagnostic Codes 5257, 5259, 5260 (2006).

2.  The criteria for an initial rating in excess of 10 
percent for Pellegrini-Stieda disease of the right knee have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.40, 4.45, 4.71, 4.71a, 
Diagnostic Codes 5259, 5260 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2005).  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2006).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2006).  In addition, they define the obligation of VA with 
respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c) (2006).  

The Board finds that all notification and development action 
needed to render a decision as to the claims on appeal has 
been accomplished.  Through an April 2001 notice letter, the 
RO notified the veteran of the legal criteria governing his 
claims.  A March 2006 notice letter referred to the criteria 
for assigning a disability rating and an effective date.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In a 
statement of the case (SOC) in August 2003, as well as in 
supplemental SOCs in January 2005 and April 2006, the RO 
notified him of the evidence that had been considered in 
connection with his claims and the bases for the denial of 
his claims.  After each, he was afforded the opportunity to 
respond.  Hence, the Board finds that the veteran has 
received notice of the information and evidence needed to 
substantiate his claims, and has been afforded ample 
opportunity to submit such information and evidence.  

The Board also finds that the April 2001 notice letter 
satisfies the statutory and regulatory requirement that VA 
notify a claimant which evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b)).  In that letter, the RO notified the 
veteran that VA was required to make reasonable efforts to 
obtain medical records, employment records, or records from 
other Federal agencies.  The RO also requested that the 
veteran identify any medical providers from whom he wanted 
the RO to obtain and consider evidence.  Additionally, the 
notice letter requested the veteran to submit medical 
evidence, opinions, statements, and treatment records 
regarding his disabilities.  Consequently, the Board finds 
that the veteran has been put on notice to submit any 
pertinent evidence that he may possess.

Although the complete notice required by the VCAA was not 
provided until after the RO initially adjudicated the 
veteran's claims, "the appellant [was] provided the content-
complying notice to which he [was] entitled."  Pelegrini v. 
Principi, 18 Vet. App. 112, 122 (2004).  Consequently, the 
Board does not find that the late notice under the VCAA 
requires remand to the RO.  Nothing about the evidence or any 
response to the RO's notification suggests that the case must 
be re-adjudicated ab initio to satisfy the requirements of 
the VCAA.  Additionally, the RO properly re-adjudicated the 
claim in April 2006, which followed the March 2006 notice 
letter.  See Prickett v. Nicholson, No. 04-0140 (U.S. Vet. 
App. Sept. 11, 2006).  Therefore, a remand of the disability 
rating issues is not necessary.

There is no indication that any additional action is needed 
to comply with the duty to assist in connection with the 
issues on appeal.  The veteran's service medical records have 
been obtained and associated with the claims file.  Pursuant 
to the Board's December 2005 remand, treatment records from 
the VA Medical Center (VAMC) in Milwaukee, Wisconsin have 
also been obtained.  Additionally, in September 2001 and 
March 2004, the veteran was provided VA examinations in 
relation to his claims, the reports of which are of record.  
Significantly, the veteran has not otherwise alleged that 
there are any outstanding medical records probative of his 
claims on appeal that need to be obtained.

II. Analysis

Rating criteria

Disability evaluations are determined by comparing a 
veteran's symptoms with criteria set forth in VA's Schedule 
for Rating Disabilities, which are based on average 
impairment in earning capacity.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § Part 4 (2006).  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher of the two evaluations is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2006).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3 (2006).

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. § 4.1 
(2006); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  With 
regard to the left knee issue, because entitlement to 
compensation already has been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  However, in the case of 
the right knee, where the question for consideration is the 
propriety of the initial evaluation assigned, evaluation of 
the medical evidence since the award of service connection 
and consideration of the appropriateness of a "staged 
rating" are required.  See Fenderson v. West, 12 Vet. 
App. 119, 126 (1999).

Additionally, when evaluating musculoskeletal disabilities, 
VA must, in addition to applying schedular criteria, consider 
granting a higher rating in cases in which the veteran 
experiences functional loss due to limited or excess 
movement, pain, weakness, excess fatigability, or 
incoordination (to include during flare-ups or with repeated 
use), and those factors are not contemplated in the relevant 
rating criteria.  See 38 C.F.R. §§ 4.40, 4.45 (2005); DeLuca 
v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 
38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in 
conjunction with the diagnostic codes predicated on 
limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 
(1996).

Criteria for limitation of motion of the knee are found under 
Diagnostic Codes 5260 and 5261.  38 C.F.R. § 4.71a (2006).  
With regard to flexion of the knee, a zero percent (non-
compensable) rating is warranted if flexion is limited to 60 
degrees; a 10 percent rating is warranted if flexion is 
limited to 45 degrees; a 20 percent rating is warranted if 
flexion is limited to 30 degrees; and a 30 percent rating is 
warranted if flexion is limited to 15 degrees.  38 C.F.R. 
§ 4.71a (Diagnostic Code 5260).  With regard to extension of 
the knee, a non-compensable rating is warranted if extension 
is limited to 5 degrees; a 10 percent rating is warranted if 
extension is limited to 10 degrees; a 20 percent rating is 
warranted if extension is limited to 15 degrees; a 30 percent 
rating is warranted if extension is limited to 20 degrees; a 
40 percent rating is warranted if extension is limited to 30 
degrees; and a 50 percent rating is warranted if extension is 
limited to 45 degrees.  38 C.F.R. § 4.71a (Diagnostic 
Code 5261).  Full range of motion of the knee is from 0 to 
140 degrees.  38 C.F.R. § 4.71, Plate II (2006).

VA's General Counsel has issued a precedential opinion that 
provides for the possible assignment of separate disability 
ratings for limitation of flexion and limitation of extension 
involving the same knee joint.  VAOPGCPREC 9-2004 (Sept. 17, 
2004).  In that opinion, the General Counsel said that where 
a veteran has both a limitation of flexion and a limitation 
of extension of the same leg, the limitations must be rated 
separately to adequately compensate for functional loss 
associated with injury to the leg.

A knee disability may also been evaluated under Diagnostic 
Code 5257 for "other impairment of the knee" (recurrent 
subluxation or lateral instability).  Under this diagnostic 
code, a 10 percent rating is warranted for slight impairment; 
a 20 percent rating is warranted for moderate impairment; and 
a 30 percent rating is warranted for severe impairment.  
38 C.F.R. § 4.71a (Diagnostic Code 5257).



Left knee

The veteran's service-connected left knee disability is 
currently rated at 10 percent disabling for disability 
tantamount to slight impairment under Diagnostic Code 5257.  
In September 2001, the veteran was provided a VA examination 
of the knees.  The veteran complained of symptoms of pain, 
weakness, stiffness, swelling, and the knee giving out.  He 
also stated that his knee fatigued after extended walking.  
The examiner reported that there was evidence of crepitus and 
tenderness to palpation.  He found no signs of effusion or 
instability.  Range of motion testing reflected full flexion 
and extension with pain at the extremes.  X-rays showed that 
the joint was preserved and there was no evidence of fracture 
or dislocation.  The examiner diagnosed the veteran with 
status-post non-displaced fracture of the medial segment of 
the left patella with residuals.  He added that the symptoms 
were more likely related to retropatellar pain syndrome.

The veteran underwent VA examination again in March 2004.  
His symptoms were similar to the previous examination, 
although he stated that they were worse this day due to the 
weather.  The examiner reported weakness in the knee with 
minimal crepitus.  There was no tenderness to palpation, 
instability, or degenerative changes.  His gait was antalgic 
towards the left knee.  On range of motion testing, flexion 
was to 65 degrees with full extension.  She diagnosed the 
veteran with status-post patella fracture.

Based on the VA examinations, the Board finds that the 
current 10 percent rating is appropriate for the veteran's 
left knee disability and that a higher rating is not 
warranted.  Moderate impairment involving subluxation or 
instability was not evidenced by the examinations.  If fact, 
both examiners found no instability in the left knee.  
Therefore, a higher rating may not be assigned under 
Diagnostic Code 5257.  Regarding range of motion of the knee, 
neither examination revealed limitation of flexion or 
extension poor enough to warrant a rating.  Flexion was shown 
to be full in the September 2001 examination.  Although 
flexion was shown to be to 65 degrees in the March 2004 
examination, even a compensable rating for limitation of 
flexion is not assignable unless flexion is shown to be worse 
than 60 degrees.  Additionally, as full extension was 
demonstrated in both examinations, a rating is not warranted 
for the left knee disability under the limitation of motion 
diagnostic codes of 5260 or 5261 based on the VA 
examinations.  See 38 C.F.R. § 4.71a.

Moreover, VA treatment records from the Milwaukee VAMC do not 
support an increased rating for the veteran's left knee 
disability.  Records dating from September 2001 to November 
2005 show for the most part normal range of motion with 
flexion no worse than 115 degrees and full extension.  
Although outpatient notes show that the veteran was issued a 
brace for his left knee and had some employment absences due 
to his knee, objective examinations do not indicate that a 
higher rating is warranted.

Furthermore, regarding any functional loss due to pain that 
the veteran experiences in the left knee, the Board finds 
that a compensable rating based on such functional loss is 
not warranted as range of motion testing consistently shows 
flexion and extension levels that do not result in even a 
compensable level of disability.  Thus, even with flare-ups 
of pain during activity, the condition of the veteran's left 
knee is not so disabling as to approximate the level of 
impairment required for assignment of a compensable rating 
under the limitation-of-motion criteria.  As noted above, 
pain was experienced only at the extremes of motion, which 
did not represent compensable levels under the rating 
criteria.

The Board has also considered the applicability of a higher 
rating for the veteran's left knee disability under other 
appropriate diagnostic codes.  However, because ankylosis, 
dislocated cartilage, or impairment of the tibia or fibula is 
not clinically shown, an evaluation would not be in order 
under Diagnostic Codes 5256, 5258, or 5262.  See 38 C.F.R. 
§ 4.71a.

Right knee

The veteran's right knee disability, since the award of 
service connection, has been rated as 10 percent disabling 
for limitation of flexion under Diagnostic Code 5260.  The 
September 2001 VA examiner found no tenderness, swelling, 
effusion, or instability of the right knee.  Full range of 
motion was demonstrated.  He stated that there were no 
significant clinical findings regarding the right knee 
although x-rays were suggestive of Pellegrini-Stieda.  On 
examination of the right knee, the March 2004 VA examiner 
found no tenderness to palpation, crepitus, or instability.  
Flexion was to 75 degrees with discomfort and there was full 
extension.  The diagnosis was Pellegrini-Stieda.

Based on the VA examinations, the Board finds that, since the 
award of service connection, the initial 10 percent rating is 
appropriate for the veteran's right knee disability and no 
higher rating is warranted.  Neither examination revealed 
limitation of flexion or extension poor enough to warrant a 
higher rating for flexion or a compensable rating for loss of 
extension.  Flexion was shown to be full at the September 
2001 examination.  Although flexion was shown to be to 75 
degrees at the March 2004 examination, even a compensable 
rating for limitation of flexion is not assignable unless 
flexion is shown to be worse than 60 degrees.  Accordingly, 
as full extension was demonstrated in both examinations, a 
higher rating is not warranted for the left knee disability 
under the limitation of motion diagnostic codes of 5260 or 
5261 based on the VA examinations.  See 38 C.F.R. § 4.71a.

Additionally, the Milwaukee VAMC treatment records do not 
support an increased initial rating for the veteran's right 
knee disability.  Essentially, normal range of motion has 
been shown with flexion no worse than 115 degrees and full 
extension.  Although outpatient notes show that the veteran 
had some employment absences due to his knee, objective 
examinations do not indicate that a higher initial rating is 
warranted since the award of service connection.

Moreover, regarding any functional loss due to pain that the 
veteran has experienced in the right knee, the Board finds 
that no more than the initial 10 percent rating is 
assignable.  The rating takes into account any functional 
loss due to repetitive use and pain, as range of motion 
testing consistently shows flexion and extension levels that 
do not result in even a compensable level of disability.  
Thus, even with flare-ups of pain during activity, the 
condition of the veteran's left knee has not been so 
disabling as to approximate the level of impairment required 
for assignment of more than the initial 10 percent rating 
based on loss of flexion.  Furthermore, because limitation of 
extension findings do not rise to a compensable level, 
separate compensable ratings for limitation of flexion and 
limitation of extension are not for application.  See 
VAOPGCPREC 9-2004

The Board has also considered the applicability of a higher 
rating for the veteran's right knee disability under other 
appropriate diagnostic codes.  However, because ankylosis, 
recurrent subluxation, lateral instability, dislocated 
cartilage, or impairment of the tibia or fibula has not been 
clinically shown, an evaluation would not be in order under 
Diagnostic Codes 5256, 5257, 5258, or 5262.  See 38 C.F.R. 
§ 4.71a.

Conclusion

The above determinations are based upon consideration of 
applicable rating provisions.  Additionally, there is no 
showing that the veteran's knee disabilities reflect so 
exceptional or unusual a disability picture as to warrant the 
assignment of any higher evaluation on an extra-schedular 
basis.  See 38 C.F.R. § 3.321(b)(1) (2006).  In this case, 
there is no evidence showing that the disabilities result in 
marked interference with employment (i.e., beyond that 
contemplated in the evaluation assigned), or frequent periods 
of hospitalization, or evidence showing that the disabilities 
otherwise render impractical the application of the regular 
schedular standards.  In the absence of evidence of such 
factors as those outlined above, the criteria for invoking 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) 
are not met.  See Bagwell v. Brown, 9 Vet. App. 157, 158-59 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).

The Board has considered the veteran's written contentions 
with regard to his claims for higher ratings for service-
connected knee disabilities.  While the Board does not doubt 
the sincerity of the veteran's belief that his knee 
disabilities are more severe than they are rated, as a lay 
person without the appropriate medical training or expertise, 
he simply is not competent to provide a probative opinion on 
a medical matter-such as the severity of a disability as 
evaluated in the context of the rating criteria.  See Bostain 
v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

For all the foregoing reasons, the Board finds that the claim 
for a rating in excess of 10 percent for the left knee 
disability and an initial rating in excess of 10 percent for 
the right knee disability must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the veteran's claims, that 
doctrine is not applicable.  See 38 U.S.C.A § 5107(b) (West 
2002); 38 C.F.R. § 3.102 (2006); Gilbert v. Derwinski, 1 Vet. 
App. 49, 53-56 (1990).


ORDER

Entitlement to a rating in excess of 10 percent for status-
post non-displaced avulsion fracture of the patella of the 
left knee is denied.

Entitlement to an initial rating in excess of 10 percent for 
Pellegrini-Stieda disease of the right knee is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


